
	
		I
		111th CONGRESS
		2d Session
		H. R. 5757
		IN THE HOUSE OF REPRESENTATIVES
		
			July 15, 2010
			Mr. Fortenberry
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committees on
			 Transportation and
			 Infrastructure and Energy
			 and Commerce, for a period to be subsequently determined by
			 the Speaker, in each case for consideration of such provisions as fall within
			 the jurisdiction of the committee concerned
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend and
		  modify the credits for alcohol used as a fuel, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Renewable Fuels for America’s Future
			 Act of 2010.
		2.Reduction in
			 credit for fuel required to meet renewable fuel obligation
			(a)In
			 generalSubsection (d) of
			 section 40 of the Internal Revenue Code of 1986 is amended by adding at the end
			 the following new paragraph:
				
					(8)Alcohol required
				to meet renewable fuel obligation not taken into account
						(A)In
				generalAlcohol used to meet the renewable fuel obligation
				applicable to the taxpayer shall not be taken into account for purposes of
				determining a credit under this section.
						(B)Renewable fuel
				obligationFor purposes of subparagraph (A), the term
				renewable fuel obligation means the renewable fuel obligation
				determined under section 211(o)(3) of the Clean Air Act (42 U.S.C.
				7545(o)(3)).
						(C)Use of
				RINsDeterminations for purposes of subparagraph (A) shall be
				made through the use of renewable identification numbers received from the
				taxpayer by the Administrator of the Environmental Protection Agency pursuant
				to regulations issued under section 211(o) of such
				Act.
						.
			(b)Excise tax
			 creditSubsection (b) of section 6426 of such Code, as amended by
			 section 4 of this Act, is amended by redesignating paragraph (6) as paragraph
			 (7) and by inserting after paragraph (5) the following new paragraph:
				
					(6)Alcohol required
				to meet renewable fuel obligation not taken into account
						(A)In
				generalAlcohol used to meet the renewable fuel obligation
				applicable to the taxpayer shall not be taken into account for purposes of
				determining a credit under this subsection.
						(B)Renewable fuel
				obligationFor purposes of subparagraph (A), the term
				renewable fuel obligation means the renewable fuel obligation
				determined under section 211(o)(3) of the Clean Air Act (42 U.S.C.
				7545(o)(3)).
						(C)Use of
				RINsDeterminations for purposes of subparagraph (A) shall be
				made through the use of renewable identification numbers received from the
				taxpayer by the Administrator of the Environmental Protection Agency pursuant
				to regulations issued under section 211(o) of such
				Act.
						.
			(c)Effective
			 dateThe amendments made by this section shall apply to fuel
			 produced or sold after December 31, 2010.
			3.Extension of income
			 tax credit for alcohol used as fuel
			(a)In
			 generalParagraph (1) of
			 section 40(e) of the Internal Revenue Code of 1986 is amended—
				(1)by striking
			 December 31, 2010 in subparagraph (A) and inserting
			 December 31, 2015, and
				(2)by striking
			 January 1, 2013 in subparagraph (B) and inserting January
			 1, 2016.
				(b)Cellulosic
			 biofuelSubparagraph (H) of section 40(b)(6) of such Code is
			 amended by striking January 1, 2013 and inserting January
			 1, 2016.
			(c)Reduced amount
			 for ethanol blendersParagraph (2) of section 40(h) of such Code
			 is amended by striking 2010 and inserting
			 2015.
			(d)Effective
			 dateThe amendments made by this section shall take effect on the
			 date of the enactment of this Act.
			4.Extension of excise
			 tax credit for alcohol used as fuel
			(a)In
			 generalParagraph (6) of
			 section 6426(b) of the Internal Revenue Code of 1986 is amended by striking
			 December 31, 2010 and inserting December 31,
			 2015.
			(b)Effective
			 dateThe amendment made by
			 this section shall take effect on the date of the enactment of this Act.
			5.Extension of
			 additional duties on ethanolHeadings 9901.00.50 and 9901.00.52 of the
			 Harmonized Tariff Schedule of the United States are each amended in the
			 effective period column by striking 1/1/2011 and inserting
			 1/1/2016.
		6.Ensuring the
			 availability of dual fueled automobiles and light duty trucks
			(a)In
			 generalChapter 329 of title 49, United States Code, is amended
			 by inserting after section 32902 the following:
				
					32902A.Requirement
				to manufacture dual fueled automobiles and light duty trucks
						(a)In
				generalFor each model year
				listed in the following table, each manufacturer shall ensure that the
				percentage of automobiles and light duty trucks manufactured by the
				manufacturer for sale in the United States that are dual fueled automobiles and
				light duty trucks is not less than the percentage set forth for that model year
				in the following table:
							
								
									
										Model YearPercentage
										
									
									
										Model years 2012 and 201350 percent
										
										Model year 2014 and each subsequent model year90 percent.
										
									
								
							
						(b)ExceptionSubsection
				(a) shall not apply to automobiles or light duty trucks that operate only on
				electricity.
						.
			(b)Clerical
			 amendmentThe table of sections for chapter 329 of title 49,
			 United States Code, is amended by inserting after the item relating to section
			 32902 the following:
				
					
						32902A. Requirement to manufacture dual fueled automobiles and
				light duty
				trucks.
					
					.
			(c)RulemakingNot
			 later than 1 year after the date of the enactment of this section, the
			 Secretary of Transportation shall prescribe regulations to carry out the
			 amendments made by this section.
			7.Blender pump
			 promotion
			(a)Blender Pump
			 grant program
				(1)DefinitionsIn
			 this subsection:
					(A)Blender
			 pumpThe term blender pump means an automotive fuel
			 dispensing pump capable of dispensing at least 3 different blends of gasoline
			 and ethanol, as selected by the pump operator, including blends ranging from 0
			 percent ethanol to 85 percent denatured ethanol, as determined by the
			 Secretary.
					(B)E–85
			 fuelThe term E–85 fuel means a blend of gasoline
			 approximately 85 percent of the content of which is ethanol.
					(C)Ethanol fuel
			 blendThe term ethanol fuel blend means a blend of
			 gasoline and ethanol, with a minimum of 0 percent and maximum of 85 percent of
			 the content of which is denatured ethanol.
					(D)SecretaryThe
			 term Secretary means the Secretary of Energy.
					(2)GrantsThe
			 Secretary shall make grants under this subsection to eligible facilities (as
			 determined by the Secretary) to pay the Federal share of—
					(A)installing blender
			 pump fuel infrastructure, including infrastructure necessary—
						(i)for
			 the direct retail sale of ethanol fuel blends (including E–85 fuel), including
			 blender pumps and storage tanks; and
						(ii)to
			 directly market ethanol fuel blends (including E–85 fuel) to gas retailers,
			 including inline blending equipment, pumps, storage tanks, and loadout
			 equipment; and
						(B)providing
			 subgrants to direct retailers of ethanol fuel blends (including E–85 fuel) for
			 the purpose of installing fuel infrastructure for the direct retail sale of
			 ethanol fuel blends (including E–85 fuel), including blender pumps and storage
			 tanks.
					(3)Federal
			 shareThe Federal share of the cost of a project carried out
			 under this subsection shall be 50 percent of the total cost of the
			 project.
				(4)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 Secretary to carry out this subsection, to remain available until
			 expended—
					(A)$50,000,000 for
			 fiscal year 2011;
					(B)$100,000,000 for
			 fiscal year 2012;
					(C)$200,000,000 for
			 fiscal year 2013;
					(D)$300,000,000 for
			 fiscal year 2014; and
					(E)$350,000,000 for
			 fiscal year 2015.
					(b)Installation of
			 blender pumps by major fuel distributors at owned stations and branded
			 stationsSection 211(o) of
			 the Clean Air Act (42 U.S.C. 7545(o)) is amended by adding at the end the
			 following:
				
					(13)Installation of
				blender pumps by major fuel distributors at owned stations and branded
				stations
						(A)DefinitionsIn
				this paragraph:
							(i)E–85
				fuelThe term E–85 fuel means a blend of gasoline
				approximately 85 percent of the content of which is ethanol.
							(ii)Ethanol fuel
				blendThe term ethanol fuel blend means a blend of
				gasoline and ethanol, with a minimum of 0 percent and maximum of 85 percent of
				the content of which is denatured ethanol.
							(iii)Major fuel
				distributor
								(I)In
				generalThe term major fuel distributor means any
				person that owns a refinery and directly markets the output of a
				refinery.
								(II)ExclusionThe
				term major fuel distributor does not include any person that owns
				less than 50 retail fueling stations.
								(iv)SecretaryThe
				term Secretary means the Secretary of Energy, acting in
				consultation with the Administrator and the Secretary of Agriculture.
							(B)RegulationsThe
				Secretary shall promulgate regulations to ensure that each major fuel
				distributor that sells or introduces gasoline into commerce in the United
				States through majority-owned stations or branded stations installs or
				otherwise makes available 1 or more blender pumps that dispense E–85 fuel and
				ethanol fuel blends (including any other equipment necessary, such as tanks, to
				ensure that the pumps function properly) for a period of not less than 5 years
				at not less than the applicable percentage of the majority-owned stations and
				the branded stations of the major fuel distributor specified in subparagraph
				(C).
						(C)Applicable
				percentageFor the purpose of subparagraph (B), the applicable
				percentage of the majority-owned stations and the branded stations shall be
				determined in accordance with the following table:
							
								
									
										Applicable percentage of majority-owned
						stations and branded stations
										
										Calendar year:Percent:
										
									
									
										201110
										
										201320
										
										201535
										
										2017 and each calendar year thereafter50.
										
									
								
							
						(D)Geographic
				distribution
							(i)In
				generalSubject to clause (ii), in promulgating regulations under
				subparagraph (B), the Secretary shall ensure that each major fuel distributor
				described in that subparagraph installs or otherwise makes available 1 or more
				blender pumps that dispense E–85 fuel and ethanol fuel blends at not less than
				a minimum percentage (specified in the regulations) of the majority-owned
				stations and the branded stations of the major fuel distributors in each
				State.
							(ii)RequirementIn
				specifying the minimum percentage under clause (i), the Secretary shall ensure
				that each major fuel distributor installs or otherwise makes available 1 or
				more blender pumps described in that clause in each State in which the major
				fuel distributor operates.
							(E)Financial
				responsibilityIn promulgating regulations under subparagraph
				(B), the Secretary shall ensure that each major fuel distributor described in
				that subparagraph assumes full financial responsibility for the costs of
				installing or otherwise making available the blender pumps described in that
				subparagraph and any other equipment necessary (including tanks) to ensure that
				the pumps function properly.
						(F)Production
				credits for exceeding blender pumps installation requirement
							(i)Earning and
				period for applying creditsIf the percentage of the
				majority-owned stations and the branded stations of a major fuel distributor at
				which the major fuel distributor installs blender pumps in a particular
				calendar year exceeds the percentage required under subparagraph (C), the major
				fuel distributor shall earn credits under this paragraph, which may be applied
				to any of the 3 consecutive calendar years immediately after the calendar year
				for which the credits are earned.
							(ii)Trading
				creditsSubject to clause (iii), a major fuel distributor that
				has earned credits under clause (i) may sell the credits to another major fuel
				distributor to enable the purchaser to meet the requirement under subparagraph
				(C).
							(iii)ExceptionA
				major fuel distributor may not use credits purchased under clause (ii) to
				fulfill the geographic distribution requirement in subparagraph
				(D).
							.
			
